Judgment, Supreme Court, New York County, entered February 21, 1975, upholding validity of an inter vivos trust, unanimously affirmed, with $60 costs and disbursements to all parties appearing and filing briefs, payable out of the trust estate. The issue was as to the settlor’s competence at the time of creation of the trust. This necessarily involves evaluation of testimony concerning actions and statements, as well as of the weight to be given the opinion of experts. The view taken of the record by the Justice who tried the case cannot be faulted, and the finding and conclusion arrived at is consonant with and supported by the evidence. Further, we find the amount of the attorney’s fee to be reasonable, considering the work done. Concur—Markewich, J. P., Murphy, Birns, Capozzoli and Nunez, JJ.